— Judgment, *442Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered July 10, 2006, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him to a term of three years, unanimously affirmed.
The imposition of mandatory surcharges and fees by way of court documents, but without mention in the court’s oral pronouncement of sentence, was lawful (People v Guerrero, 12 NY3d 45 [2009]). Defendant’s argument that his plea was rendered involuntary by the court’s failure to mention the assessments during the plea allocution is without merit (People v Hoti, 12 NY3d 742 [2009]).
Regardless of whether the written waiver of defendant’s right to appeal is valid, we perceive no basis to reduce the sentence. Concur—Friedman, J.P., McGuire, Acosta, DeGrasse and Freedman, JJ.